SMYTH, Chief Justice
(dissenting). Wahl is the junior party and therefore, if he would prevail, must sustain the burden of proof. His Exhibit 14 is relied upon by the court as establishing conception and disclosure in 1907. The three tribunals of the Patent Office united in rejecting this exhibit as not sufficiently identified. We have often said that where there are three concurring decisions of the office on a question of fact, we will not reverse the decision of the Commissioner unless he is manifestly wrong. Flora v. Powrie, 23 App. D. C. 195, Bourn v. Hill, 27 App. D. C. 291, Gammeter v. Thropp, 42 App. D. C. 564, and Jobski v. Johnson, 47 App. D. C. 230. The opinion takes no notice of this rule.
When in 1914 Wahl filed his preliminary statement, he was not aware of Exhibit 14, for he made no mention of it in the statement. Not until about a year and a half afterwards did he think of it. Then he asked and obtained leave to amend his statement so as to refer to it. It is a little singular that he should have forgotten so important a document if he ever believed that it existed, as it now is, in 1907 and disclosed the invention. A large part of the exhibit is drawn according to scale by rule and compass, while the other part is in rough and free-hand lines. Wahl, does not contend that the first part contains the issue. Every element relied upon by him is in the latter part. If the two parts were made at the same time, why was not a like style of drawing adopted? If not made contemporaneously, when was the addition placed there? These questions are not answered by the record, and this is a cause for suspicion.
Wahl, of course, testified to the existence of the exhibit in 1907 and that it disclosed the invention according to his interpretation. For corroboration he relies upon Roberts, Stevens, and Eanphear. Roberts said he discovered no material difference between the exhibit and the drawing which he saw in 1907, but added that he could not read mechanical drawings readily. He does not say why he was able to identify the exhibit, or that he ever looked at it with a view to seeing what kind of structure it represented. • Stevens testified: “ * * * My impression is that this drawing [Exhibit 14] has left out a great many parts.” Lanphear, the chief reliance of Wahl in this respect, is spoken of as a salesman of unusual intelligence, but one who is not a mechanic or a draftsman. According to his testimony, Wahl showed him the drawing in 1907, but when asked if he recognized Exhibit 14 as the drawing then shown to him, he said: “I don’t believe I could identify it in detail.” He did not differentiate between the parts he could identify and those he could not. In answer to a question calling for his understanding of the exhibit, he said that it would “automatically, subtract, or be set at subtraction automatically.” If that was all that it would do, it did not disclose the invention, be*459cause it did not reveal any way of disabling the automatic subtraction feature and of controlling it manually. True, later, in response to a direct question as to whether it did disclose that element, he said briefly, “It did.” He was not cross-examined, hy Wright, presumably because the latter did not believe his testimony aided Wahl in any •respect. Goldberg, a patent attorney, who said that in 1907 he “practically had charge of all their patents,” and that Wahl consulted him regularly, was called as a witness but was not interrogated with respect to Exhibit 14.. If it existed then, and was regarded as disclosing the issue, he would have known it. His silence is significant. The Commissioner of Patents summarizes the testimony thus with respect to Exhibit 14:
“If this testimony be carefully scrutinized, it will be found that Lanphear does not enlighten on just the points necessary. He does not state that he understands this drawing, Exhibit 14, to disclose the invention he had in mind. At best, what he said in reply to leading questions may be construed as meaning that some drawing that Wahl showed him years before disclosed a manual control for disabling the subtracting feature. lie was unable to say whether a drawing which Wahl had shown him was the same as the present drawings of Exhibit 14, and so far as any other drawing that Wahl may have shown him is concerned, Lanpheár’g testimony is worthless, since the other drawing is not of record to show if it disclosed the invention in operative form.”
It is upon testimony thus characterized that the court overturns the three decisions of the Patent Office. In my judgment it does not establish by even a fair preponderance that Exhibit 14 as it now appears was in existence in 1907.
But if we assume that its existence at that time is established hy a sufficient quantum of evidence, does it disclose the invention? If not, Wahl cannot prevail. The Examiner of Interferences held that there was a serious doubt in his mind as to whether it “shows mechanism capable of carrying out the operation ascribed thereto.” The Board said that it failed to disclose the subject-matter of any of the counts, and the Commissioner declared that it was “insufficient to show whether it discloses the invention in operative form.” These men are all experts, especially the Commissioner, who was for years principal examiner of the division in the Patent Office in which the applications originated. If the Commissioner’s views with respect to it are right, his judgment should not be reversed. What are the views of the court upon the subject? The opinion does not say. Are not the parties entitled to know ?
Even if it is assumed that Exhibit 14 shows conception and disclosure by Wahl in 1907, he must still prove that he was diligent when and after Wright entered the field, or fail in the contest. He relies on his Exhibit 2 for proof of this, but the Examiner of Interferences and the Board found that it did not disclose the invention of some of the issues, and the Commissioner did not pass on the question. To overturn the presumption that Wright, being the senior party, is entitled to prevail, there must be a judgment of this court upon the matter; but none is expressly given.
For these and other reasons which might be stated I dissent.